—In a proceeding pursuant to CPLR article 78 to review three determinations of the Zoning Board of Appeals of the Town of Oyster Bay, all dated January 23, 1997, granting the applications of the respondent Addison Investors, L.L.C., for setback variances for three contiguous parcels, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered October 6, 1997, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
There is no merit to the appellants’ contention that the re*715spondent Zoning Board of Appeals of the Town of Oyster Bay (hereinafter the Zoning Board) granted the requested setback variance applications of the respondent Addison Investors, L.L.C. (hereinafter the developer), based upon improper consideration of evidentiary submissions proffered by the developer after the close of the hearing before the Zoning Board. The Zoning Board announced that the hearing record would remain open for the developer to provide information concerning the average front-yard setbacks of neighboring parcels. Furthermore, the appellants proffered their own survey of setbacks prior to the developer’s submission, and the appellants also provided reply papers contesting the developer’s submissions. Under these circumstances the appellants’ due process rights were not abridged and the Zoning Board’s consideration of the developer’s submissions was not improper (see, Matter of W.W.W. Assocs. v Rettaliata, 175 AD2d 133, 134).
The appellants’ remaining contentions are without merit.
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.